DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-5, 7-13, 15-22, and 24-29 are pending.
Claims 6, 14, and 23 are cancelled.


Claim Rejections - 35 USC § 112
	The rejection under 35 U.S.C. 112 has been withdrawn.


Response to Arguments
Applicant's arguments filed July 2, 2021 have been fully considered but they are not persuasive 
In Remarks p. 9, Applicant contends “it is respectfully disputed that Baarman's remote devices (e.g., consumer mobile devices that are wirelessly charged by remote\wireless power supplies) are analogous to the claimed secondary module.”
The Examiner respectfully disagrees, noting that Baarman’s remote devices are analogous to the claimed secondary module in regards to the claimed functionality of the secondary module “comprising an inductive power receiver for receiving power from the inductive power transmitter of the base module”, which is clearly stated in Baarman (Para 29-30) as a remote/distributed device that receives inductive power from a power supply.

In Remarks p. 11, Applicant contends “the Office action on page 5 alleges that Guan discloses a secondary module comprising an inductive power receiver for receiving power from the inductive power transmitter of a base module. However, it is not clear where this finding finds support in Guan.” 
The Examiner apologizes for the typographical error, as the aspect not specified by Baarman was listed as “a secondary module attached to the base module, and the secondary module further comprising one or more sensors, user interface elements, and/or actuators of the building management system” and the citation to Guan was addressed to those limitations, with the inductive power transfer limitation being taught by Baarman. The Examiner respectfully notes that Guan does disclose energy transfer through inductive coupling (Paras 89 and 92).

In Remarks p. 13, Applicant contends “the remote devices in Baarman are not analogous to the first panel of Guan’s smart switch. One is a mobile consumer device, while the other is a component of an environment control system attached to a wall via a second panel.”
The Examiner respectfully disagrees, noting that both Baarman’s remote devices (Para 30-36) and Guan’s first panel of a smart switch (Para 114, 124) both describe devices that act as building system control devices, and that controlling devices can include mobile consumer devices.

In Remarks p. 15, Applicant contends “Baarman discloses wireless charging of mobile devices, which is not analogous to input-output connections for wirelessly receiving power in the claimed context.”
The Examiner respectfully disagrees, noting that Baarman discloses (Para 32) the wireless smartphone 312 may be a controlling device or controller. It may be equipped with software for communicating with the wireless power distribution system 300 to identify the devices that are in the system and the functions of those devices that may be controlled. This describes an input-output connection that wirelessly receives power and performs 2-way (input-output) control communication.

In Remarks p. 16, Applicant contends “The stated motivation of "eliminating the need for various charging cords" does not seem relevant in this context.”
The Examiner respectfully disagrees, noting that connecting various distributed devices to the I/O block using common inductive interfaces would be an obvious advantage of simplification over having to use specific and specialized cords to make the connections.

In Remarks p. 16, Applicant contends “the Office action refers to "the first panel," which is not a component of either reference but is instead from Guan. Clarification is respectfully requested.”
The Examiner respectfully disagrees, noting that the first panel of Guan (Para 126-127) is part of the remote/distributed device where the first panel contains components including the user interface and sensors and the second/base panel is mounted to the building and provides power and communication. Guan’s first panel of a smart switch (Para 114, 124) describes devices that act as building system control devices, and that remote/distributed devices can include mobile consumer devices as described in Baarman (Para 30-36) remote/distributed devices using inductive coupling, and can be connected to a building management system as devices through input-output blocks as described by Hamilton (Para 3-5, 23).

In Remarks p. 17, Applicant contends “It is respectfully disputed that Guan discloses this subject matter. Guan only mentions generally that "a power source may be wirelessly supplied to the environment control system." The reference has been carefully reviewed and does not appear to disclose a ""Control module controlling inductive power transmission with a power module inductively connected to a power source and connected to distributed panels which inductively transmit power to attached first panels," as claimed by the Office action. Therefore, the claims do not concern "inductive power transmitters and receivers that transmit power from a power source to the control module for distribution to distributed panels." 
The Examiner respectfully notes that Guan does disclose energy distribution through a control module using inductive coupling (Paras 89, 92, 118, 123) between a power source and the distributed devices - Control module 130 includes, without limitation to, one or more switch/dimmer 1331. The switch/dimmer 1331 may connect with power 1361 in external device 160 through power module 1350, and in the meantime may connect with and control external device—light 1362. The external devices can include the disclosed distributed device consisting of a first and second panel, which inductively transmits power from the second/base panel to the attached first panels.

In Remarks p. 17, Applicant contends “the Office action fails to dearly articulate what the Hamilton-Baarman system is with respect to the subject matter in question. To the extent that the proposed combination can be understood, it consists of input-output connections comprising inductive power receivers, as taught by Baarman" vaguely incorporated into Hamilton's input-output modules. As a result, the proposed combination of Hamilton, Baarman, and Guan is similarly unclear.”
The Examiner respectfully disagrees, noting that Hamilton discloses a building management system with a control panel with power regulation/transmitter circuit with input-output blocks that provide connectivity for communication by relaying signals between the control panel of the building management system and distributed devices connected to the input-output blocks (Para 3-5, 23), while Baarman (para 30-38) teaches inductive power and data/”input-output” connections including inductive power receivers for receiving power and data communications that can modify the input-output blocks of Hamilton. Guan (Paras 89, 92, 118, 123) discloses a control module, which would modify the controller of Hamilton, including a switch that controls the inductive power transmission with a power module inductively connected to a power source that is connected to the distributed panels through the modified input-output block of Hamilton-Baarman, and connected to distributed panels/devices which inductively transmit power from the second panel to the attached first panels

In Remarks p. 17, Applicant contends “Additionally, it is not dear how Guan's first panel, which is a removable touchscreen component of a smart switch, would or even could be applied to Hamilton's input-output module, with or without Baarman's wireless charging.”
The Examiner respectfully disagrees, noting that Guan (Paras 89, 92, 118, 123) was cited in reference to inductive power transmitters and receivers that transmit power from a power source to the control module for distribution to distributed devices, not for the type of distributed device that was being powered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-13, 15-16, and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Baarman, US Patent Pub. US 2016/0268843 A1 (hereinafter Baarman) in view of Guan et al., US Patent Pub. US 2017/0108236 A1 (hereinafter Guan).

Claim 1
Baarman teaches a distributed device of a building management system (Baarman, Para Abstract, [0021], [0031-36] - - Control/”building management” system with remote/distributed devices.), the device comprising: a base module comprising an inductive power transmitter (Baarman, Para [0029-30] - - A remote power supply/”base module” with an inductive power transmitter.); and a secondary module comprising an inductive power receiver for receiving power from the inductive power transmitter of the base module. (Baarman, Para [0029-30] - - A remote device/”secondary module” has an inductive power receiver to receive power from the remote power supply/”base module”.)
But Baarman fails to specify a secondary module attached to the base module, and the secondary module further comprising one or more sensors, user interface elements, and/or actuators of the building management system; one or more attachment mechanisms for securing the secondary module to the base module; the base module is permanently mounted to a mounting surface of a building where the building management system is installed and is connected to a mains power line, which supplies alternating current electric power to the base module at voltages ranging from 110 to 240 Volts.
However Guan teaches a secondary module attached to the base module, and the secondary module further comprising one or more sensors and user interface elements of the building management system (Guan, Para [0004], [0089], [0092], [0126], [0134] - - A first, or front, panel/”secondary module” with attached to a second, or back, panel/”base module” with an inductive power receiver and comprising a sensor and a touch screen/”user interface”.); one or more attachment mechanisms for securing the secondary module to the base module (Guan, Para [0126] - - Attachment mechanisms for securing the first panel/”secondary module” to the second panel/”base module”.); the base module is permanently mounted to a mounting surface of a building where the building management system is installed and is connected to a mains power line, which supplies alternating current electric power to the base module at voltages ranging from 110 to 240 Volts. (Guan, Para [0004], [0089] [0126], [0131], [0134] - - A back panel/”base module” permanently mounted to a surface of a building where the system is installed, and connected to a power source that can provide 110-240 volts power.)
Baarman and Guan are analogous art because they are from the same field of endeavor.  They relate to environment control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above environment control system, as taught by Baarman, and incorporating the first panel with an inductive power receiver, sensor, and touch screen attached to a permanently mounted panel connected to a power source to deliver 110-240V power, as taught by Guan.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a more convenient and more powerful environment control system by incorporating the first panel with an inductive power receiver, sensor, and touch screen attached to a permanently mounted panel connected to a power source to deliver 110-240V power, as suggested by Guan (Para [0003]).

Claim 2
The combination of Baarman and Guan teaches all the limitations of the base claims as outlined above.  
The combination of Baarman and Guan further teaches the one or more user interface elements generate signals to be sent to a controller of the building management system. (Baarman, Para [0033], [0038] - - A remote device sends control commands/”generate signals” to be sent to the computer/”controller of the building management system” from user interface elements.)

Claim 3
The combination of Baarman and Guan teaches all the limitations of the base claims as outlined above.  
The combination of Baarman and Guan further teaches the one or more user interface elements detect user input data and provide status information to users of the building management system. (Baarman, Para [0033], [0038] - - A remote device detects user input data from the user interface and provides status information to users.)

Claim 4
The combination of Baarman and Guan teaches all the limitations of the base claims as outlined above.  
The combination of Baarman and Guan further teaches the one or more user interface elements control equipment of the building management system. (Baarman, Para [0033], [0038] - - A remote device sends control commands/”generate signals” to be sent to the computer/”controller of the building management system” from user interface elements to control building equipment.)

Claim 5
The combination of Baarman and Guan teaches all the limitations of the base claims as outlined above.  
The combination of Baarman and Guan further teaches the secondary module communicates with a controller of the building management system via a wireless transceiver. (Baarman, Para [0030] - - A remote device/”secondary module” communicates wirelessly with the computer/”controller of the building management system”.)

Claim 6
The combination of Baarman and Guan teaches all the limitations of the base claims as outlined above.  
Guan further teaches one or more attachment mechanisms for securing the secondary module to the base module. (Guan, Para [0126] - - Attachment mechanisms for securing the first panel/”secondary module” to the second panel/”base module”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above environment control system, as taught by Baarman and Guan, and further incorporating the first panel with an attachment mechanism, as taught by Guan.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow for exchange of different panels with different functionality by using an attachment mechanism between the first and second panels, as suggested by Guan (Para [0012]).

Claim 7
The combination of Baarman and Guan teaches all the limitations of the base claims as outlined above.  
Guan further teaches the base module is compatible with different interchangeable secondary modules. (Guan, Para [0012], [0126] - - Different interchangeable third and first panels/”secondary modules” are compatible with the second panel/”base module”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above environment control system, as taught by Baarman and Guan, and further incorporating interchangeable third and first panels, as taught by Guan.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow for exchange of different panels with different functionality by using an attachment mechanism between the first and second panels, as suggested by Guan (Para [0012]).

Claim 8
The combination of Baarman and Guan teaches all the limitations of the base claims as outlined above.  
The combination of Baarman and Guan further teaches the base module confirms compatibility with the secondary module before providing power to the secondary module. (Baarman, Para [0028] - - When a device is within range of a remote power supply/”base module” it is detected and validated/”confirm compatibility”.)

Claim 9
Baarman teaches a method for operation of a distributed device of a building management system (Baarman, Para [0021-22], [0031-36] - - A method for operating a control/”building management” system with remote/distributed devices.), the method comprising: a base module providing power via an inductive power transmitter to a secondary module (Baarman, Para [0029-30] - - A remote power supply/”base module” with an inductive power transmitter.); the secondary module receiving the power from the base module via an inductive power receiver. (Baarman, Para [0029-30] - - A remote device/”secondary module” has an inductive power receiver to receive power from the remote power supply/”base module”.)
But Baarman fails to specify a secondary module attached to the base module, and the secondary module further comprising one or more sensors, user interface elements, and/or actuators of the building management system; one or more attachment mechanisms for securing the secondary module to the base module; the base module is permanently mounted to a mounting surface of a building where the building management system is installed and is connected to a mains power line, which supplies alternating current electric power to the base module at voltages ranging from 110 to 240 Volts.
However Guan teaches a secondary module attached to the base module, and the secondary module further comprising one or more sensors and user interface elements of the building management system (Guan, Para [0004], [0089], [0092], [0126], [0134] - - A first, or front, panel/”secondary module” with attached to a second, or back, panel/”base module” with an inductive power receiver and comprising a sensor and a touch screen/”user interface”.); one or more attachment mechanisms for securing the secondary module to the base module (Guan, Para [0126] - - Attachment mechanisms for securing the first panel/”secondary module” to the second panel/”base module”.); the base module is permanently mounted to a mounting surface of a building where the building management system is installed and is connected to a mains power line, which supplies alternating current electric power to the base module at voltages ranging from 110 to 240 Volts. (Guan, Para [0004], [0089] [0126], [0131], [0134] - - A back panel/”base module” permanently mounted to a surface of a building where the system is installed, and connected to a power source that can provide 110-240 volts power.)
Baarman and Guan are analogous art because they are from the same field of endeavor.  They relate to environment control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above environment control system, as taught by Baarman, and incorporating the first panel with an inductive power receiver, sensor, and touch screen attached to a permanently mounted panel connected to a power source to deliver 110-240V power, as taught by Guan.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a more convenient and more powerful environment control system by incorporating the first panel with an inductive power receiver, sensor, and touch screen attached to a permanently mounted panel connected to a power source to deliver 110-240V power, as suggested by Guan (Para [0003]).

Claim 10
The combination of Baarman and Guan teaches all the limitations of the base claims as outlined above.  
The combination of Baarman and Guan further teaches the one or more user interface elements generating signals to be sent to the controller. (Baarman, Para [0033], [0038] - - A remote device sends control commands/”generate signals” to be sent to the computer/”controller of the building management system” from user interface elements.)

Claim 11
The combination of Baarman and Guan teaches all the limitations of the base claims as outlined above.  
The combination of Baarman and Guan further teaches the one or more user interface elements detecting user input data and providing status information to users of the building management system. (Baarman, Para [0033], [0038] - - A remote device detects user input data from the user interface and provides status information to users.)

Claim 12
The combination of Baarman and Guan teaches all the limitations of the base claims as outlined above.  
The combination of Baarman and Guan further teaches the one or more user interface elements controlling equipment of the building management system based on signals received from the controller. (Baarman, Para [0033], [0038] - - A remote device sends control commands/”signals” to be sent to the computer/”controller of the building management system” from user interface elements to control building equipment.)

Claim 13
The combination of Baarman and Guan teaches all the limitations of the base claims as outlined above.  
The combination of Baarman and Guan further teaches the secondary module communicating with the controller via a wireless transceiver. (Baarman, Para [0030] - - A remote device/”secondary module” communicates wirelessly with the computer/”controller of the building management system”.)

Claim 14
The combination of Baarman and Guan teaches all the limitations of the base claims as outlined above.  
Guan further teaches one or more attachment mechanisms secure the secondary module to the base module. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above environment control system, as taught by Baarman and Guan, and further incorporating the first panel with an attachment mechanism, as taught by Guan.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow for exchange of different panels with different functionality by using an attachment mechanism between the first and second panels, as suggested by Guan (Para [0012]).

Claim 15
The combination of Baarman and Guan teaches all the limitations of the base claims as outlined above.  
Guan further teaches the base module is compatible with different interchangeable secondary modules. (Guan, Para [0012], [0126] - - Different interchangeable third and first panels/”secondary modules” are compatible with the second panel/”base module”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above environment control system, as taught by Baarman and Guan, and further incorporating interchangeable third and first panels, as taught by Guan.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow for exchange of different panels with different functionality by using an attachment mechanism between the first and second panels, as suggested by Guan (Para [0012]).

Claim 16
The combination of Baarman and Guan teaches all the limitations of the base claims as outlined above.  
The combination of Baarman and Guan further teaches the base module confirming compatibility with the secondary module before providing power to the secondary module. (Baarman, Para [0028] - - When a device is within range of a remote power supply/”base module” it is detected and validated/”confirm compatibility”.)

Claim 24
The combination of Baarman and Guan teaches all the limitations of the base claims as outlined above.  
Guan further teaches the building management system is a building automation system, and the secondary module functions as a thermostat of the building automation system. (Guan, Para [0087] - - A first, or front, panel/”secondary module” functions as a thermostat of the control system.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above environment control system, as taught by Baarman and Guan, and further incorporating the thermostat functionality, as taught by Guan.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a more convenient and more powerful environment control system by incorporating the thermostat functionality, as suggested by Guan (Para [0003]).

Claim 25
The combination of Baarman and Guan teaches all the limitations of the base claims as outlined above.  
Guan further teaches the building management system is a fire alarm system, and the secondary module functions as a smoke detector of the fire alarm system. (Guan, Para [0223], [0225] - - A first, or front, panel/”secondary module” functions include a smoke detector of the control system.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above environment control system, as taught by Baarman and Guan, and further incorporating the smoke detector of a fire alarm system functionality, as taught by Guan.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a more convenient and more powerful environment control system by incorporating the smoke detector of a fire alarm system functionality, as suggested by Guan (Para [0003]).

Claim 26
The combination of Baarman and Guan teaches all the limitations of the base claims as outlined above.  
Guan further teaches the building management system is a security system, and the secondary module functions as a motion sensor for the security system. (Guan, Para [0105], [0118] - - A first, or front, panel/”secondary module” functions includes a motion sensor for alarming purposes.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above environment control system, as taught by Baarman and Guan, and further incorporating the motion sensor for alarming purposes, as taught by Guan.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a more convenient and more powerful environment control system by incorporating the motion sensor for alarming purposes, as suggested by Guan (Para [0003]).

Claim 27
The combination of Baarman and Guan teaches all the limitations of the base claims as outlined above.  
Guan further teaches the building management system is an access control system, and the secondary module functions as an access control reader of the access control system. (Guan, Para [0193] - - A first, or front, panel/”secondary module” functions includes an access control reader for performing as an access control system.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above environment control system, as taught by Baarman and Guan, and further incorporating the access control reader for performing as an access control system, as taught by Guan.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a more convenient and more powerful environment control system by incorporating the access control reader for performing as an access control system, as suggested by Guan (Para [0003]).

Claim 28
The combination of Baarman and Guan teaches all the limitations of the base claims as outlined above.  
Guan further teaches an old secondary module can be detached from the base module and replaced with a new secondary module. (Guan, Para [0012], [0126] - - Interchangeable third and first panels/”secondary modules” are compatible with the second panel/”base module”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above environment control system, as taught by Baarman and Guan, and further incorporating interchangeable third and first panels, as taught by Guan.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a more convenient and more powerful environment control system by allowing the interchange of third and first panels for replacement, as suggested by Guan (Para [0012]).

Claim 29
The combination of Baarman and Guan teaches all the limitations of the base claims as outlined above.  
The combination of Baarman and Guan further teaches the base module does not attempt to provide power if a metal object that is not a recognized secondary module is placed in proximity to the inductive power transmitter. (Baarman, Para [0028] - - If an object that is not a recognized first panel/”secondary module” is within range/proximity of a remote power supply/”base module” is not validated/”recognized secondary module”)

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al., US Paten Pub. US 2011/0226506 A1 (hereinafter Hamilton), in view of Baarman, US Patent Pub. US 2016/0268843 A1 (hereinafter Baarman), and in further view of Guan et al., US Patent Pub. US 2017/0108236 A1 (hereinafter Guan).

Claim 17
Hamilton teaches a building management system (Hamilton, Para [0003-5] - - Building management system), the system comprising: a control panel comprising one or more power transmitters (Hamilton, Para [0003-5], [0023] - - Control panel with power regulation/transmitter circuit.); and one or more input-output blocks comprising interfaces for communicating with the control panel and with distributed devices of the building management system, wherein the one or more input-output blocks provide connectivity between the control panel and the distributed devices by relaying signals and/or data between the control panel and the distributed devices via the interfaces of the one or more input-output blocks. (Hamilton, Para [0003-5], [0023] - - Control panel with input-output blocks that provide connectivity for communication by relaying signals between the control panel of the building management system and distributed devices connected to the input-output blocks.)
But Hamilton fails to specify input-output blocks comprising inductive power receivers for receiving power. 
However Baarman teaches input-output connections comprising inductive power receivers for receiving power. (Baarman, Para [0029-38] - - Inductive power and data/”input-output” connections including inductive power receivers for receiving power.)
Hamilton and Baarman are analogous art because they are from the same field of endeavor.  They relate to environment control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above environment control system, as taught by Hamilton, and incorporating the input-output connections comprising inductive power receivers, as taught by Baarman.  
One of ordinary skill in the art would have been motivated to do this modification in order to eliminate the need for various charging cords by incorporating the first panel with input-output connections comprising inductive power receivers, as suggested by Baarman (Para [0021]).
But the combination of Hamilton and Baarman fails to specify one or more inductive power transmitters and receivers that transmit power from a control panel to distributed devices.
However Guan teaches one or more inductive power transmitters and receivers that transmit power from a power source to the control module for distribution to distributed devices. (Guan, Para [0089-92], [0118-123] - - Control module including a switch that controls inductive power transmission with a power module inductively connected to a power source and connected to distributed panels/devices which inductively transmit power to the attached first panels.)
Hamilton, Baarman and Guan are analogous art because they are from the same field of endeavor.  They relate to environment control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above environment control system, as taught by Hamilton and Baarman, and incorporating the first panel with inductive power transmitters and receivers, as taught by Guan.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a more convenient and more powerful environment control system by incorporating the first panel with inductive power transmitters and receivers, as suggested by Guan (Para [0003]).

Claim 18
Hamilton teaches a method of operation for a building management system (Hamilton, Para [0003-5] - - A method of operating a building management system), the method comprising: a control panel providing power to one or more input-output blocks via one or more power transmitters (Hamilton, Para [0003-5], [0023] - - Control panel providing power to input-output blocks with a power regulation/transmitter circuit.); distributed devices communicating with the control panel via interfaces of the one or more input-output blocks, wherein the one or more input-output blocks provide connectivity between the control panel and the distributed devices by relaying signals and/or data between the control panel and the distributed devices via the interfaces of the one or more input-output blocks. (Hamilton, Para [0003-5], [0023] - - Control panel with input-output blocks that provide connectivity for communication by relaying signals between the control panel of the building management system and distributed devices connected to the input-output blocks.)
But Hamilton fails to specify input-output blocks comprising inductive power receivers for receiving power. 
However Baarman teaches input-output connections comprising inductive power receivers for receiving power. (Baarman, Para [0029-38] - - Inductive power and data/”input-output” connections including inductive power receivers for receiving power.)
Hamilton and Baarman are analogous art because they are from the same field of endeavor.  They relate to environment control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above environment control system, as taught by Hamilton, and incorporating the input-output connections comprising inductive power receivers, as taught by Baarman.  
One of ordinary skill in the art would have been motivated to do this modification in order to eliminate the need for various charging cords by incorporating the first panel with input-output connections comprising inductive power receivers, as suggested by Baarman (Para [0021]).
But the combination of Hamilton and Baarman fails to specify one or more inductive power transmitters and receivers that transmit power from a control panel to distributed devices.
However Guan teaches one or more inductive power transmitters and receivers that transmit power from a power source to the control module for distribution to distributed devices. (Guan, Para [0089-92], [0118-123] - - Control module controlling inductive power transmission with a power module inductively connected to a power source and connected to distributed panels/devices which inductively transmit power to attached first panels.)
Hamilton, Baarman and Guan are analogous art because they are from the same field of endeavor.  They relate to environment control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above environment control system, as taught by Hamilton and Baarman, and incorporating the first panel with inductive power transmitters and receivers, as taught by Guan.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a more convenient and more powerful environment control system by incorporating the first panel with inductive power transmitters and receivers, as suggested by Guan (Para [0003]).

Claim 19
The combination of Hamilton, Baarman and Guan teaches all the limitations of the base claims as outlined above.  
The combination of Hamilton, Baarman and Guan further teaches the control panel directs function of the building management system (Hamilton, Para [0003-5] - - A control panel directs operation of a building management system.), and the distributed devices are positioned throughout a premises where the building management system is installed and include combinations of sensors for detecting conditions throughout the premises and sending data or analog signals to the control panel indicating the conditions, user interfaces for displaying information and receiving input from users of the building management system, and/or actuators for performing physical operations to control an environment of the premises. (Hamilton, Para [0003-5], [0023] - - A method of operating a building management system through detecting conditions using sensors and sending corresponding signals to the control panel, work stations/”user interfaces” for displaying information and receiving input from users, and actuators to perform physical operations to control an environment of the building/premises.)

Claim 20
The combination of Hamilton, Baarman and Guan teaches all the limitations of the base claims as outlined above.  
The combination of Hamilton, Baarman and Guan further teaches the control panel directs the function of the building management system by receiving signals and/or data from the distributed devices, sending instructions, and determining and sending information to be displayed on the distributed devices. (Hamilton, Para [0003-5], [0023] - - The control panel directs functionality by receiving signals and data from distributed devices, sending control instructions, and displaying data on user workstations/”distributed devices”.)


Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al., US Paten Pub. US 2011/0226506 A1 (hereinafter Hamilton), in view of Baarman, US Patent Pub. US 2016/0268843 A1 (hereinafter Baarman), and in further view of Guan et al., US Patent Pub. US 2017/0108236 A1 (hereinafter Guan) as applied to Claims 17-20 above, and in further view of Rockwell, “AADvance Controller System Build Manual”, July 2012, Rockwell Automation, PP 1-2, 1-15.

Claim 21
The combination of Hamilton, Baarman and Guan teaches all the limitations of the base claims as outlined above.  
But the combination of Hamilton, Baarman and Guan fails to specify additional input-output blocks can be added to the control panel over time, as the building management system expands and further distributed devices are installed. 
However Rockwall teaches additional input-output blocks can be added to the control panel over time, as the building management system expands and further distributed devices are installed. (Rockwall, Page 1-2, 1-15 - - Controller system/”control panel” with expandable modular input-output modules that can be added to expand the system.)
Hamilton, Baarman, Guan, and Rockwall are analogous art because they are from the same field of endeavor.  They relate to building control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above building control system, as taught by Hamilton, Baarman and Guan, and further incorporating the controller system with modular input-output modules, as taught by Rockwall.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide expandable input-output capability by using a controller system with modular input-output modules, as suggested by Rockwall (Page 1-15).

Claim 22
The combination of Hamilton, Baarman and Guan teaches all the limitations of the base claims as outlined above.  
But the combination of Hamilton, Baarman and Guan fails to specify the control panel and the one or more input-output blocks comprise attachment mechanisms, and the input-output blocks attach to the control panel via the attachment mechanisms.
However Rockwall teaches the control panel and the one or more input-output blocks comprise attachment mechanisms, and the input-output blocks attach to the control panel via the attachment mechanisms. (Rockwall, Page 1-2, 1-15 - - Controller system/”control panel” with modular input-output modules equipped with attachment mechanisms to attach to the control panel.)
Hamilton, Baarman, Guan, and Rockwall are analogous art because they are from the same field of endeavor.  They relate to building control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above building control system, as taught by Hamilton, Baarman and Guan, and further incorporating the controller system with modular input-output modules, as taught by Rockwall.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide expandable input-output capability by using a controller system with modular input-output modules, as suggested by Rockwall (Page 1-15).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119